Case: 16-10721      Document: 00514164419         Page: 1    Date Filed: 09/20/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 16-10721
                                                                                  Fifth Circuit


                                  Summary Calendar
                                                                                FILED
                                                                        September 20, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk

                                                 Plaintiff-Appellee

v.

KENNY IROEGBU,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:13-CR-14-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Kenny Iroegbu, federal prisoner # 48132-177, pleaded guilty to one count
of aiding or assisting in the preparation or presentation of a false or fraudulent
individual income tax return. The district court sentenced him to 36 months
of imprisonment and a one-year term of supervised release. It also ordered
Iroegbu to pay $323,046 in restitution. He appeals the denial of his 18 U.S.C.
§ 3582(c)(2) motion for a reduction of sentence.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10721    Document: 00514164419     Page: 2   Date Filed: 09/20/2017


                                 No. 16-10721

      The district court determined on March 17, 2017, that Iroegbu’s untimely
filing of the notice of appeal was due to excusable neglect. However, according
to the website of the Bureau of Prisons, Iroegbu was released from
imprisonment on December 16, 2016. “Where a defendant has begun serving
a term of supervised release, the appeal of the denial of his § 3582(c)(2) motion
is moot.”   United States v. Booker, 645 F.3d 328, 328 (5th Cir. 2011).
Accordingly, the appeal is DISMISSED AS MOOT.             Iroegbu’s motions to
expedite his appeal are DENIED.




                                       2